Adams, J.
1. PTJBXjIO Offl" cer: falsei recora: Hable íordece'ving agent. — I. The allegation as to the fact of the false entry appears to be proven beyond dispute. The defendants contend, however, that the evidence fails to show .. . . that the plaintiff was deceived by it. The purr j r c^ase was m>t made by the plaintiff personally, Qne gcott acted as his agent in the purchase and transacted the whole business for him. Scott had knowledge of the entry, and in making the purchase relied upon it as being correct. As to whether the plaintiff had any personal knowledge of the entry or not, there was no evidence whatever. The defendants contend that, such being the fact, the plaintiff cannot recover. But, in our opinion, their position cannot be sustained. We think that where a public officer knowingly makes a false record, and a person is injured in a transaction by reason of the- fact that his agent, charged with the whole business pertaining to the transaction, is deceived by the record, the law will treat the principal as deceived, in the absence of any -evidence to the contrary. It is true that proof of a want of knowledge on the part of an agent may not, under all circumstances, be sufficient to show want of *37knowledge on the part of the principal. It.may not be sufficient where a negotiable promissory note is purchased through an agent. Frank et al. v. Blake, 58 Iowa, 750. But there is no analogy between such case and the case at bar.
2. EVIDENCE : iioCprejudice: shown. II. The evidence shows that the plaintiff’s agent, Scott, employed one Wilson to procure an abstract of title. The defendants introduced as a witness one Burns, and _ ’ as^e<^ him a question in these words: “Did you inform Mr. Wilson in any manner, or do you know of his having any information, in relation to this lien? If so, what was that information?” The plaintiff objected to this question, and the objection was sustained. The'defendants contend that the court erred in sustaining the objection. But it will be seen that, if the witness had been allowed to answer the question, and had answered it favorably for the defendants, it would properly have shown nothing in regard to the time when the information was communicated. ’
The defendants asked Burns another question, which was, in substance, as to whether he had any conversation with Wilson in May and June, 1878, in relation to taxes on the land, and what the conversation] if any, was. This question was objected to by the plaintiff, and the objection was sustained. The defendants contend that in this the court erred. But we cannot say that defendants were prejudiced. The evidence shows that Wilson was employed June 19, and delivered the abstract June 21, 1878. The conversation, if in May, might have been before the false entry was made, and, if in June, after the abstract was delivered.
We see no error, and the judgment must be
Affirmed.